Case 4:18-cv-13280-MFL-RSW ECF No. 44, PageID.313 Filed 12/04/20 Page 1 of 4




                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JOSHUA ALGER,

      Plaintiff,                                    Case No. 18-cv-13280
                                                    Hon. Matthew F. Leitman
v.

ECF DENTIST, et al.,

     Defendants.
__________________________________________________________________/

          ORDER TO SUPPLEMENT OBJECTIONS (ECF NO. 38)
          TO REPORT AND RECOMMENDATION (ECF NO. 31)

      Plaintiff Joshua Alger is an inmate in the custody of the Michigan Department

of Corrections (the “MDOC”). In this action, Alger alleges that Defendant Bobby

Echols, a dentist employed by the MDOC, was deliberately indifferent to his medical

needs in violation of the Eighth Amendment.1 (See Compl., ECF No. 1.) More

specifically, Alger contends that on April 22, 2015, three of his teeth broke when he

bit into a meatball that contained a metal clamp and that Echols wrongfully removed

his teeth instead of fixing them. (See id., PageID.5-7.)




1
  Alger’s Complaint contained additional claims against additional Defendants, but
the claim against Echols is the sole claim remaining in the action at this point. The
Court previously dismissed the claims against most of the other originally named
Defendants (see Order, ECF No. 5), and Echols is the only non-dismissed Defendant
who has been served with the Summons and Complaint.
Case 4:18-cv-13280-MFL-RSW ECF No. 44, PageID.314 Filed 12/04/20 Page 2 of 4




       On September 3, 2019, Echols filed a Motion for Summary Judgment. (See

Mot. for Summ. J., ECF No. 21.) Echols argues that Alger’s claim fails as a matter

of law because Alger failed to properly exhaust the administrative remedies

available to him, as required under the Prison Litigation Reform Act (the “PLRA”),

42 U.S.C. § 1997e(a). (See id., PageID.122-24.) In particular, Echols contends that

the Court should dismiss Alger’s claim because Alger failed to pursue the claim

through all three levels of the MDOC grievance process. (See id.) In response,

Alger argues that his failure to complete the grievance process does not bar his claim

because the process is not truly an available remedy. (See Pla.’s Resp. to Mot. for

Summ. J., ECF No. 25.) In a supporting affidavit, Alger attests that while

incarcerated, he has filed several hundred grievances against the MDOC and its staff

and that every single one of them has been resolved against him. (See Pla.’s Supl.

Affidavit, ECF No. 25, PageID.180-181.)

       On April 24, 2020, the Magistrate Judge issued a Report and

Recommendation on Echols’ motion for summary judgment. (See R&R, ECF No.

31.)   The Magistrate Judge recommended that Echols’ motion for summary

judgment be granted because Alger did not exhaust administrative remedies. (See

id., PageID.214.)

       Alger has now filed objections to the Report and Recommendation. (See

Objections, ECF No. 38.) He argues, among other things, that the Magistrate Judge
Case 4:18-cv-13280-MFL-RSW ECF No. 44, PageID.315 Filed 12/04/20 Page 3 of 4




erred by failing to recognize that the MDOC’s grievance process was not an

available remedy and that his failure to pursue that process thus does not bar his

claims. Alger directs the Court to the decision in Ross v. Blake, 136 S. Ct. 1850,

1859, 195 L. Ed. 2d 117 (2016). In Ross, the Supreme Court explained that while

the PLRA requires an inmate to exhaust administrative remedies before filing suit,

the PLRA contains a textual exception to the exhaustion requirement. “Under §

1997e(a), the exhaustion requirement hinges on the ‘availab[ility]’ of administrative

remedies: An inmate, that is, must exhaust available remedies, but need not exhaust

unavailable ones.” Ross, 136 S.Ct at 1858. The Supreme Court further explained

that “an administrative procedure is unavailable when (despite what regulations or

guidance materials may promise) it operates as a simple dead end—with officers

unable or consistently unwilling to provide any relief to aggrieved inmates.” Id.

Alger seems to suggest that the MDOC’s grievance procedure was unavailable under

Ross because the MDOC consistently rejected the myriad grievances that he filed.2

But Alger has not cited any case in which any federal court has found the MDOC’s

grievance process to be unavailable under Ross for the reasons he advances here.




2
  Alger also cites an expert report concerning the MDOC’s grievance process
provided to this Court over thirty years ago in the case of Hadix v. Johnson, 694 F.
Supp. 259 (E.D. Mich. 1988). That report does not shed any light on the current
state of grievance processing and consideration by the MDOC.
Case 4:18-cv-13280-MFL-RSW ECF No. 44, PageID.316 Filed 12/04/20 Page 4 of 4




       The Court has decided to give Alger an opportunity to find and submit to the

Court decisions in which federal courts have found administrative remedies to be

unavailable for reasons like those he advances here and based on facts like he alleges

here. Simply put, Alger should direct the Court to cases, if any, in which federal

courts have found that a prison system’s grievance procedure is unavailable under

Ross on the ground that the system has consistently rejected a large number of

grievances. By not later than February 1, 2021, Alger shall file a supplemental brief

identifying and discussing this case law (if it exists). Echols may file a brief

responding to Alger’s supplemental brief by February 22, 2021.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: December 4, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 4, 2020, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764
